Exhibit 10.3


WONDER AUTO TECHNOLOGY, INC.
INDEPENDENT DIRECTOR’S CONTRACT


THIS AGREEMENT (The “Agreement”) is made as of the 23rd day of March, 2007 and
is by and between Wonder Auto Technology, Inc., a Nevada corporation
(hereinafter referred to as “Company”) and Lei Jiang (hereinafter referred to as
“Director”).


BACKGROUND


The Board of Directors of the Company desires to appoint Director to fill an
existing vacancy and to have the Director perform the duties of independent
director and Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
Company and Director hereby agree as follows:


1. DUTIES. The Company requires that the Director be available to perform the
duties of an independent director as described in the Company’s Handbook for
Prospective Directors and such other duties customarily related to this function
as may be determined and assigned by the Board of Directors of the Company and
as may be required by the Company’s constituent instruments, including its
certificate or articles of incorporation, bylaws and its corporate governance
and board committee charters, each as amended or modified from time to time, and
by applicable law, including the Nevada General Corporation Law. Director agrees
to devote as much time as is necessary to perform completely the duties as
Director of the Company, including duties as a member of the Audit Committee and
such other committees as the Director may hereafter be appointed to. The
Director will perform such duties described herein in accordance with the
general fiduciary duty of Directors arising under the Nevada General Corporation
Law and Chapter 78 of the Nevada Revised Statutes.


2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the board of directors of the Company (in the event
the Director is appointed to fill a vacancy) or the date of the Director’s
election by the stockholders of the Company and shall continue until the
Director’s removal or resignation. Each 12-month period ending on the
anniversary date of the Director’s appointment is a “Service Year.”


3. COMPENSATION. For all services to be rendered by Director in any capacity
hereunder, the Company agrees to (i) pay Director a fee of $20,000 in cash per
Service Year payable in equal quarterly installments (the “Base Cash
Compensation”) throughout the Company’s fiscal year; and (ii) in any Service
Year in which the Company consummates either (a) a registered public offering by
it of its shares for its own account for cash or (b) a resale registration of
shares on behalf of investors who purchased Company securities in a private
placement for cash, but only if such placement occurred during that Service Year
or a prior Service Year of the Director (a “Registered Offering”), grant and
issue to Director (as additional non-cash compensation for his services as
director in lieu of additional cash director compensation and expressly not as
compensation for any services in connection with any Company offering, which
services are not being offered or provided by the Director) such number of
shares having a fair market value (calculated as determined below) equal to the
aggregate value of the Base Cash Compensation to be paid to the Director for the
Service Year in which the registration statement for the Registered Offering is
first declared effective. The fair market value of the shares to be issued to
the Director shall be the initial offering price of the Company’s shares in the
Registered Offering. The shares issued to the Director shall bear restrictive
legends and shall be saleable and transferable only in accordance with SEC Rule
144, but may be registered for resale on Form S-8 or S-3 if and when determined
by the full Board of Directors of the Company. In the event a Registered
Offering is not effected during a Service Year, an amount equal to the Base Cash
Compensation amount shall be paid to the Director in cash at the end of the
Service Year in lieu of any share grant. If the Director does not serve on the
Board of Directors for at least 12 months prior to the effectiveness of the
Registered Offering, the total number of shares granted to the Director will be
reduced on a pro rata basis to reflect time actually served on the Board of
Directors prior to the effectiveness of the Registered Offering. The initial
year’s Base Cash Compensation is considered earned when paid and is
nonrefundable. Upon execution of this Agreement, the Company shall pay to the
Director a pro rata portion of the initial Service Year’s Base Cash Compensation
described above (pro-rated for the remaining portion of the Company’s
then-current fiscal year). Thereafter, payment shall be due on or before the
first business day of the Company’s next fiscal year and in succeeding fiscal
quarters as described above. Such Base Compensation and grant shares may be
adjusted from time to time as agreed by the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of Director’s duties for the
Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.


5. CONFIDENTIALITY. The Company and Director each acknowledge that, in order for
the intents and purposes of this Agreement to be accomplished, Director shall
necessarily be obtaining access to certain confidential information concerning
the Company and its affairs, including, but not limited to business methods,
information systems, financial data and strategic plans which are unique assets
of the Company (“Confidential Information”). Director covenants not to, either
directly or indirectly, in any manner, utilize or disclose to any person, firm,
corporation, association or other entity any Confidential Information.


6. NON-COMPETE. During the Term and for a period of twelve (12) months following
the Director’s removal or resignation from the Board of Directors of the Company
or any of its Subsidiaries or Affiliates (the "Restricted Period"), the Director
shall not, directly or indirectly, (i) in any manner whatsoever engage in any
capacity with any business competitive with the Company's current lines of
business or any business then engaged in by the Company, any of its Subsidiaries
or any of its Affiliates (the "Company's Business") for the Director’s own
benefit or for the benefit of any person or entity other than the Company or any
Subsidiary or Affiliate; or (ii) have any interest as owner, sole proprietor,
shareholder, partner, lender, director, officer, manager, employee, consultant,
agent or otherwise in any business competitive with the Company's Business;
provided, however, that the Director may hold, directly or indirectly, solely as
an investment, not more than one percent (1%) of the outstanding securities of
any person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company's
Business. In addition, during the Restricted Period, the Director shall not
develop any property for use in the Company's Business on behalf of any person
or entity other than the Company, its Subsidiaries and Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
7. TERMINATION. With or without cause, the Company and Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to Director the compensation and expenses due
up to the date of the termination. If the director voluntarily resigns prior to
October 1st of any year after the first year of this agreement, the Company
shall be entitled to receive, upon written request by the Company, a prorated
refund of the portion of the Base Cash Compensation that relates to the period
after the termination date. Such written request must be submitted within ninety
(90) days of the termination date. Nothing contained herein or omitted herefrom
shall prevent the shareholder(s) of the Company from removing Director with
immediate effect at any time for any reason.


8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in Director’s official capacity and as to action in another capacity
while holding such office. The Company and the Director are executing the
Indemnification Agreement in the form attached hereto as Exhibit A.


9. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.


10. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
202.318.2502.
 
11. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Nevada without reference to that state’s conflicts of laws principles.


12. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


13. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the within Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.


14. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


15. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.


16. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Independent Director’s
Contract to be duly executed and signed as of the day and year first above
written.



        WONDER AUTO TECHNOLOGY, INC.  
   
   
    By:   /s/ Qingjie Zhao  

--------------------------------------------------------------------------------

Name:  Qingjie Zhao   Title: CEO and President




        INDEPENDENT DIRECTOR  
   
   
    By:   /s/ Lei Jiang   

--------------------------------------------------------------------------------

Name: Lei Jiang

 
 
 

--------------------------------------------------------------------------------

 

 